JUDGMENT
Tsoucalas, Judge:
Upon consideration of the motion filed by the Timken Company to affirm the remand results issued in Court Nos. 90-10-00546 and 90-10-00548, and upon the motion filed by NSK Ltd. and NSK Corporation (“NSK”) for a third remand in Court Nos. 90-10-00543 and 90-10-00548, and all other papers and proceedings herein, it is hereby
Ordered that NSK’s motion for a third remand is denied, and it is further
Ordered that the second remand results dated April 8, 1993, in the above captioned cases are affirmed in all respects, and it is further Ordered that these cases are dismissed.